16 So. 3d 308 (2009)
Charles WARE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3645.
District Court of Appeal of Florida, Fifth District.
August 28, 2009.
Raymond M. Warren, of Warren & Warren, P.A., Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the defendant's conviction and sentence because we believe the trial court did not abuse its discretion in denying the defendant's motion to withdraw his plea. However, this affirmance is without prejudice to the defendant raising the ineffective assistance of counsel claim in a postconviction proceeding pursuant to rule *309 3.850, Florida Rules of Criminal Procedure.
AFFIRMED.
SAWAYA, COHEN and JACOBUS, JJ., concur.